Citation Nr: 0518076	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-43 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a venous disorder 
of the lower extremities, variously characterized as deep 
vein thrombosis (DVT), venous thrombosis, thrombosis, venous 
insufficiency, phlebitis, thrombophlebitis, post-phlebitic 
syndrome, a blood clot condition of the legs, or simply a 
condition of the legs.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cellulitis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder of 
the legs.

4.  Entitlement to service connection for a venous disorder 
of the lower extremities (variously characterized by the 
veteran, as noted in issue 1., above) as due to herbicide 
agent exposure.  

5.  Entitlement to service connection for cellulitis as due 
to herbicide agent exposure.  

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include emphysema, due to 
tobacco use in service.  

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a nervous disorder.  

10.  Entitlement to service connection for residuals of a 
right ankle injury.

11.  Entitlement to an increased rating for a right knee 
disorder, rated 10 percent disabling.

12.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1960 
to March 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.   

The veteran testified before a hearing officer at the RO in 
January 1997, and a transcript of that hearing is contained 
within the claims file.  However, that hearing testimony only 
addressed a claim of entitlement to an increased evaluation 
for a right knee disorder.  The veteran withdrew that appeal 
by a November 1997 submitted statement signed by his 
authorized representative.  38 C.F.R. § 20.204 (2004).  
Current regulations allow the representative to withdraw an 
appeal.  The veteran's representative attempted to restore 
the appeal of that increased rating claim by a June 1998 
submission.  However, that attempt to restore an appeal of 
the August 1996 rating action denying an increased rating for 
a right knee disorder is untimely.  The request was over one 
year from the date of decision, and over sixty days from the 
date of issuance of a statement of the case in September 
1996, and hence was not received within time remaining for 
the appeal period.  See 38 C.F.R. § 19.32 (2004).  There has, 
however, as to the right knee, a reopened claim that has been 
developed.  The issue will be considered in the remand 
section below.  Likewise a new claim for the residuals of a 
fracture of the right fifth metacarpal is also reopened and 
will be considered in the remand below.

The RO has addressed claims of entitlement to service 
connection for a dental condition and jungle rot, both as due 
to herbicide agent exposure, as if they were still on appeal, 
as has the veteran's representative in a November 2004 
appellate brief.  However, this does not alter the finality 
of an RO adjudication where the veteran withdrew the appeal 
and that appeal was not restored within the time remaining in 
the appeal period, or where the appeal period merely expired 
without perfection of an appeal.  These claims of entitlement 
to service connection for a dental condition and a skin 
condition (characterized as jungle rot) as due to herbicide 
agent exposure were denied by a January 1995 RO rating 
action.  While the claims were in the process of development 
for appellate review, those claims were withdrawn.  The 
appellant's representative has attempted to revive those 
claims, but the veteran has not entered additional evidence 
or argument on these claims, and as such, they are not 
considered to be before the Board as part of this appeal.

While the veteran in June 2000 requested a hearing before a 
Veterans Law Judge of the Board to be conducted at the RO (a 
Travel Board hearing), the veteran's representative by a 
September 2004 written submission informed that the veteran 
no longer desired to have a hearing before a Veterans Law 
Judge of the Board prior to Board adjudication of his 
appealed claims.  Accordingly, the veteran's Board hearing 
request is considered withdrawn.  

Additionally, while the veteran's representative has 
considered on appeal the claim of entitlement to peripheral 
vascular disease due to tobacco use, the Board finds no such 
appeal to be before the Board.  By a May 2004 submission the 
veteran expressly stated that he had never claimed this.  
Thus, while some development was undertaken, we take this to 
effectively be a withdrawal of this issue.

The Board notes that in August 1998 the veteran submitted a 
claim for entitlement to service connection for infertility 
as due to herbicide agent exposure.  The RO has yet to 
address that claim, and it is accordingly referred for 
appropriate action.  

The issues of entitlement to service connection for a nervous 
disorder and entitlement to service connection for residuals 
of a right ankle injury, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  As noted 
above, the two increased rating issues will also be 
considered in the REMAND.


FINDINGS OF FACT

1.  All notice and development necessary for an equitable 
disposition of the claims adjudicated by this decision have 
been completed.  

2.  A claim for service connection for a venous disorder of 
the lower extremities was last finally denied in an August 
1996 rating action, based on the absence of new and material 
evidence to reopen the claim.  The veteran received notice 
and did not appeal.  Prior denials of entitlement to service 
connection for a venous disorder of the lower extremities 
were based on an absence of cognizable evidence of a venous 
disorder of the lower extremities developing in service, 
present to a disabling degree within the first post-service 
year, or otherwise causally related to service.  

3.  Evidence received since the last prior denial of the 
claim for service connection for a venous disorder of the 
lower extremities in August 1996 is cumulative and redundant 
and is not so significant that it has to be considered in 
order to decide the merits of the claim.

4.  A claim for service connection for a cellulitis was last 
finally denied in an August 1996 rating action, based on the 
absence of new and material evidence to reopen the claim.  
The veteran received notice and did not appeal.  Prior 
denials of entitlement to service connection for cellulitis 
were based on an absence of cognizable evidence of cellulitis 
developing in service or otherwise causally related to 
service.  

5.  Evidence received since the last prior denial of the 
claim for service connection for cellulitis in August 1996 is 
cumulative and redundant and is not so significant that it 
has to be considered in order to decide the merits of the 
claim.  

6.  A claim for service connection for a skin condition of 
the legs was last finally denied in a March 1981 rating 
action, based on the absence of cognizable evidence of a skin 
condition of the legs developing in service, or otherwise 
causally related to service.  

7.  Evidence received since the last prior denial of the 
claim for service connection for a skin condition of the legs 
in March 1981 is cumulative and redundant and is not so 
significant that it has to be considered in order to decide 
the merits of the claim. 

8.  The veteran served in Vietnam and was exposed to 
herbicide agents.  

9.  A venous disorder of the lower extremities is not due to 
herbicide agent exposure.  

10.  Cellulitis is not due to herbicide agent exposure.  

11.  The veteran did not have hypertension in service or to a 
disabling degree within the first post-service year.  

12.  The veteran submitted his claim for service connection 
for COPD, to include emphysema, as due to tobacco use in 
service, after June 9, 1998.  

13.  Bilateral hearing loss developed in service.  


CONCLUSIONS OF LAW

1.  The unappealed August 1996 rating action is final.  New 
and material evidence has not been received to reopen the 
claim of entitlement to service connection for a venous 
disorder of the lower extremities.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.156 (2001, 
2004)

2.  The unappealed August 1996 rating action is final.  New 
and material evidence has not been received to reopen the 
claim of entitlement to service connection for cellulitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.303, 
3.156 (2001, 2004).

3.  The unappealed March 1981 rating action is final.  New 
and material evidence has not been received to reopen the 
claim of entitlement to service connection for a skin 
condition of the legs.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.303, 3.156 (2001, 2004). 

4.  A venous disorder of the lower extremities was not 
incurred as a result of in-service exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.326 (2004).

5.  Cellulitis was not incurred as a result of in-service 
exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.309, 3.326 (2004).

6.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 
4.104, Code 7101. Note (1) (2004).  

7.  The claim for service connection for COPD, to include 
emphysema, due to tobacco use in service is barred by law. 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).

8.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  This collection of laws is generally 
known as the Veterans Claims Assistance Act (VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements, as related to claims for 
entitlement to service connection venous disorder of the 
lower extremities including as due to herbicide agent 
exposure, cellulitis including as due to herbicide agent 
exposure, hypertension, and hearing loss, by issuing a VCAA 
letter in July 2004, by issuing a development letter in March 
2003, and by issuing a statement of the case and supplemental 
statements of the case, all in April 2004.  The veteran was 
informed by the July 2004 letter of development that would be 
undertaken with his assistance in furtherance of his claim, 
and was informed of evidence necessary to support his claims, 
including evidence that would be required to reopen his 
claims which required reopening.  By the statement of the 
case and supplemental statements of the case issued in April 
2004, the veteran was informed of the current standards for 
evidence required to warrant grants of his claims for service 
connection, and the evidence required to reopen those claims 
for service connection which required reopening, as discussed 
below.  VA by the VCAA letter informed the veteran that it 
was ultimately his responsibility to see that evidence in 
furtherance of his claims is obtained.  VA then also asked 
for the veteran to directly submit evidence supportive of his 
claims.  

The Board notes that the grant of service connection for 
bilateral hearing loss, by this decision, constitutes a 
complete grant of that benefit sought, and hence any 
deficiency in development of that claim is rendered moot.  

For reasons expressed below, the Board finds that resolution 
of the issue on appeal of entitlement to service connection 
for COPD, to include emphysema, due to smoking is based on 
the operation of law.  Accordingly, for reasons expressed 
immediately below, the VCAA is not applicable.  See Holliday 
v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

The veteran was afforded assistance in development of his 
claims on appeal including being afforded the opportunity of 
a hearing before a Veterans Law Judge of the Board.  The 
veteran had initially requested such a hearing, but withdrew 
that request, as noted in the Introduction, above.  Evidence 
whose existence was indicated by the veteran was requested by 
the RO, and all evidence received has been associated with 
the claims folder.  There is no indication that additional 
evidence, including medical evidence, beyond that already 
associated with the claims folder, need be obtained by VA.  
The Board is satisfied that all indicated pertinent evidence 
has been obtained and associated with the claims folder.  He 
has essentially be told to submit all evidence that he has, 
and appears to have done so.

The Board notes that the veteran submitted a statement in 
December 2004 that was not reviewed by the RO, and for which 
no waiver of RO review was provided.  However, the statement 
was in substance merely a repetition of prior statements made 
by the veteran, and hence not in need of repeated review by 
the RO, or, as to some points, it merely pointed out a 
history of certain medical treatment already documented 
within the claims folder, and hence was not new information.  
Accordingly, additional RO review is unnecessary due to this 
recent statement by the veteran.  

Also in December 2004, the veteran submitted original VA 
prescription sheets, on which a treating physician had 
addressed the status of the veteran's venous disorder of the 
lower extremities between 1987 and 1989.  However, the 
veteran had previously submitted complete copies of these 
documents in May 2000, and the RO subsequently in April 2004 
issued a statement of the case addressing the claim of 
entitlement to service connection for a venous disorder of 
the lower extremities.  Hence, they are not evidence 
pertaining to a claim that the RO subsequently reviewed 
including based on that evidence.  Accordingly, remand for RO 
review based on this re-submitted, duplicate evidence is not 
required.

The veteran has on numerous occasions alleged that he had 
requested copies of his service medical records dated from 
October 1967 through December 1968.  It appeared from records 
within the claims folder that copies of those records and his 
other service medical records had already been sent to the 
veteran.  However, in keeping with the veteran's right to 
access to his records, the Board effectuated a Freedom of 
Information Act (FOIA) compliance reply to that request.  The 
FIOA reply letter and attached copies of the veteran's 
service medical records dated from October 1967 through 
December 1968, were sent to the veteran in February 2005.  A 
copy of that FIOA reply letter is contained in the claims 
folder.  

While as-yet-unobtained copies of orthopedic treatment 
records from the Three Rivers Foot and Ankle Associates in 
Lower Burell, Pennsylvania, are the basis of remand of the 
claim of entitlement to service connection for residuals of a 
right ankle injury, below, those orthopedic treatment records 
would be unrelated to other claims on appeal, since the other 
claims do not address orthopedic disorders.  Thus, the 
unobtained orthopedic treatment records present no reasonable 
possibility of either serving as new, pertinent evidence to 
warrant reopening claims for which reopening is denied by 
this decision, or of supporting on the merits claims denied 
on the merits by this decision.  Accordingly, further efforts 
to obtain those records are not required as part of a duty to 
assist, including pursuant to the VCAA, prior to Board 
adjudication of the issues adjudicated herein.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal that are adjudicated 
by this decision.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection claims, including whether to reopen claims 
for service connection

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Certain diseases, including circulatory disorders such as a 
venous disorder of the lower extremities and hypertension, 
may be subject to service connection based on presumed 
service incurrence if manifested to a compensable degree 
within one year subsequent to separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002);  38 C.F.R. 
§§ 3.307, 3.309 (2004).

Lay testimony is not competent evidence to support 
contentions of medical causation or medical diagnosis; 
competent medical evidence is required.  See Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495  (1992).

Whether new evidence has been presented to reopen claims for 
service connection for a venous disorder of the lower 
extremities, cellulitis, and a skin condition of the legs

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
previously denied claim, the Secretary shall reopen the claim 
and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant,, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This law applies as the claims for reopening were filed prior 
to August 2001.

Reviewing the claims folder, the Board notes that the 
veteran's claimed cellulitis and skin condition are shown by 
the medical records to be interrelated to the veteran's 
venous disorder of the lower extremities, with recurrent skin 
problems in VA treatment records generally in the nature of 
stasis dermatitis of the lower extremities, primarily the 
right, and cellulitis also of the right lower extremity, with 
swelling, tenderness, and edema, all treated variously with 
pressure stockings, Coumadin and heparin.  The veteran 
informed in an August 1999 VA Form 9 that the cellulitis for 
which he is claiming entitlement to service connection was in 
the leg twice while in service.  The veteran has generally 
put forth claims for a skin condition and cellulitis 
together, and has associated these with his venous disorder 
of the lower extremities.  Hence, the veteran's claims for 
service connection for cellulitis and skin condition are 
intertwined with his claim for entitlement to service 
connection for venous disorder of the lower extremities.  
Service connection for the venous disorder of the lower 
extremities would necessitate service connection for the 
associated cellulitis and skin condition, since they 
originate from the same venous pathology.  That said, the 
question of whether new and material evidence has been 
submitted to warrant reopening each of the three claims must 
still be reviewed individually.  

By an August 1996 decision, the RO denied the veteran, in 
pertinent part, entitlement to service connection for a 
venous disorder of the lower extremities and cellulitis, 
finding that new and material evidence had not been submitted 
to warrant reopening those claims.  That August 1996 decision 
became final for lack of submission of a notice of 
disagreement to initiate an appeal within the allowed one-
year period.  38 C.F.R. § 20.302(a).  (The veteran was also 
denied service connection for venous disorder of the lower 
extremities by May 1997 and July 1997 RO rating actions, but 
since the claim from which the current appeal arises was 
submitted in December 1997, it is arguable that that 
constituted a notice of disagreement with either the May or 
July of 1997 rating actions for entitlement to service 
connection for a venous disorder of the lower extremities.) 
38 C.F.R. § 20.302(a) (2004).  RO denials of entitlement to 
service connection for a venous disorder of the lower 
extremities within rating decisions prior to August 1996 were 
based on an absence of cognizable evidence of a venous 
disorder of the lower extremities developing in service, or 
otherwise causally related to service, or present to a 
disabling degree within the first post-service year.  
Similarly, RO denials of entitlement to service connection 
for cellulitis within rating decision prior to August 1996 
were based on an absence of cognizable evidence of cellulitis 
developing in service, or otherwise causally related to 
service.

The veteran was denied entitlement to service connection for 
a skin condition by a March 1981 RO rating action, which 
confirmed a prior RO rating action in December 1980 denying 
entitlement to service connection for a skin condition of the 
legs.  These decisions also became final for lack of 
submission of a notice of disagreement within the allowed 
one-year period.  

Service medical records fail to show any records of treatment 
for a venous disorder of the lower extremities.  

The veteran underwent VA examination in April 1971 as related 
to a claim for a right knee disorder.  Upon general 
examination, there was no edema and pulses were satisfactory.  
No venous disorder of the lower extremities, cellulitis or 
skin conditions were noted.  What was noted were burned, 
scarred areas of both lower legs, which were reportedly 
welding burns from working on vehicles while in Vietnam.  

The veteran underwent a VA treatment examination, the report 
of which is undated, which appears to coincide in the 
veteran's self-reported history of recent and remote symptoms 
with those of other VA treatment in November 1973, and the 
Board accordingly concludes that the record dated from 
November 1973, even though it notes an age of the veteran as 
32, which would correspond to a 1974 record, since the 
veteran was born in January 1942.  The veteran reported that 
he had swelling of both ankles associated with onset of cold 
weather, and stated that a physician in Vietnam had told him 
this was "paddy foot."  He reported that the swelling was 
more noticeable in the right ankle, and there had been some 
increased swelling over the past two years.  He reported that 
until the current time he had not had any pain, pitting, 
redness, or increase in temperature associated with the 
ankles, though symptoms including swelling in both ankles, 
right greater than left, had begun five days ago.  He 
reported that two days prior to admission he felt the 
swelling had spread from the right ankle to the posterior 
right calf and thigh.  He added that he felt heat in the 
right calf with exercise.  A history of alcohol consumption 
was noted, with two reported seizures while in service.  The 
record noted the possibility of  thrombophlebitis.  

Thereafter, from November to December of 1973, the veteran 
underwent VA hospitalization for assessed thrombophlebitis 
with probable pulmonary embolus; as well as probable 
alcoholic cirrhosis of the liver with spiders, testicular 
atrophy, and gynecomastia.  The hospitalization report noted 
a history of drinking up to two quarts of liquor per day.  
The veteran reported noticing over the past two years 
swelling in his right ankle and pitting edema intermittently.  
The veteran gave a history of more recent signs and symptoms, 
but was noted to be an unreliable historian.  Upon 
examination, there was a positive tourniquet test on the 
right, a slightly but visibly large size of the right calf, 
greater warmth on the right, and tenderness of the right calf 
to palpation.  Phlebitis, and ultimately right 
thrombophlebitis, were assessed.  Treatment included Heparin, 
then Coumadin, then Jobst stockings for home care.  

A November 1979 VA treatment record noted the veteran's 
complaint of "jungles" affecting the ankles since military 
service in 1971.  He complained of current cramp of the right 
leg, worse at night.  The treating medical practitioner 
doubted that the veteran had current phlebitis.  However, the 
practitioner did note slight tenderness of the right calf, 
and assessed venous insufficiency.  Treatment included 
pressure hose.  

A December 1979 treatment record noted that a dermatology 
examination was requested regarding the bilateral ankles.  A 
history of thrombophlebitis of the right leg was noted, with 
apparent stasis dermatitis.  The treating physician found 
stasis dermatitis of the lower extremities with edema and 
dry, flaky skin.  The physician assessed, in pertinent part, 
venous insufficiency and stasis dermatitis.  

At a September 1980 VA examination, there was 
hyperpigmentation and mottling of the lower one-third of the 
right leg and extending across the dorsum of the right foot.  
There were also some scaling and hyperpigmentation over the 
anterior aspect of the leg.  The left leg showed 
hyperpigmentation around the ankle and the dorsum of the 
foot, as well as scattered areas of hyperpigmentation on the 
anterior aspect of the leg.  The examiner noted that there 
was slight tenderness on the lower portion of the right calf.  
The examiner assessed, in pertinent part, hyperpigmentation 
and scaling of the lower legs bilaterally.  

The veteran underwent VA hospitalization for 19 days in 
October 1985 for right leg thrombosis.  A venogram showed 
markedly positive deep venous thrombosis in the tibial and 
deep femoral vessels as well as the deep popliteal veins.  
Initially, the leg was swollen, red, and exquisitely tender, 
but with Heparin and Coumadin treatment marked decreases were 
seen in swelling, erythema, and tenderness.  

Upon VA examination in January 1986, the veteran complained 
of recurrent swelling of the right leg extending up to the 
knee, as well as a breakdown of skin at times.  He also 
reported that when walking he used a cane because the right 
leg felt weak at times.  The examiner found that gait was 
satisfactory, and no disorders of the skin were found except 
on the lower legs.  The skin of he right lower leg was 
markedly pigmented and showed signs of chronic stasis 
dermatitis.  The left lower leg showed moderate pigmentation.  
The examiner assessed chronic venous insufficiency, with 
edema and stasis dermatitis of both legs, with stasis 
dermatitis severe on the right and moderate on the left.  

The claims folder contains an April 1988 record of private 
medical evaluation by Kenneth Marshall, M.D.  The record 
informs that the evaluation was conducted pursuant to a 
referral by the veteran's attorney, and was not associated 
with any ongoing treatment.  Rather, the physician 
specifically noted that the veteran would continue to receive 
medical care at a VA facility.  The physician assessed, in 
pertinent part, post-phlebitic syndrome, and noted pertinent 
findings of lower extremity conditions redundant of those 
already noted in VA treatment and examination records.  

The claims folder contains VA treatment records from the mid-
1980's through 2003 variously for dishydrotic eczema of the 
right foot associated with right foot venous stasis, tinea 
pedis and eczema bilaterally, bilateral foot and ankle edema 
and erythema, venous skin ulcer, deep vein thrombosis, and 
associated conditions of bilateral lower extremity venous 
insufficiency.  The veteran's morbid obesity, COPD, ongoing 
smoking, and unwillingness to perform recommended exercise 
were also noted.  

The veteran testified in October 1990 regarding his venous 
disorder of the lower extremities, to the effect that the 
disorder began in service, and/or that it resulted from 
casting of his right leg while in service.  

In September 1995 the veteran underwent VA hospitalization 
for eleven days for acute right groin and lower extremity 
pain over two days.  He was diagnosed and treated for right 
lower extremity deep vein thrombosis.  The right lower 
extremity had 3+ edema that was pitting below the knee.  
Cellulitis and skin changes were not identified.  Diagnoses 
included deep vein thrombosis of the right lower extremity.  

At a December 1995 VA examination for diseases of the 
arteries and veins, the examiner assessed thrombophlebitis of 
the right lower extremity complicated with cellulitis.  The 
veteran had complained of pain and paresthesias over the 
right lower extremity, as well as swelling.  Examination 
showed swelling of the right calf, tenderness, and stasis 
dermatitis with several small ulcerations. 

The veteran was hospitalized for two days in March 1997 
within a week of falling on the ice and injuring his right 
wrist.  He was treated for complications of that fall 
including new cellulitis of the right upper extremity, 
characterized by swelling and erythema spreading up the arm 
from the wrist to the elbow.  By the second day there was no 
significant evidence of cellulitis of the right upper 
extremity.  The veteran's morbid obesity, alcohol use, 
restrictive lung disease, and venous disorder of the lower 
extremities were noted.  

At a VA examination for the right knee in April 2003 the 
veteran reported having edema on a daily basis with weight 
bearing, reduced with extremities elevation and rest.  He was 
noted to be morbidly obese at six-feet two-inches tall and 
366 pounds.  He walked using bilateral canes.  

In a February 2004 statement, the veteran contended that he 
had cellulitis in 1961 and 1964 while stationed in Korea and 
Germany.  Service medical records do not reflect this.  

Reviewing the claims folders as a whole, the Board finds that 
the medical records within the claims folders established the 
existence of stasis dermatitis prior to the last prior final 
denial of the veteran's claim of entitlement to service 
connection for a skin condition of the legs in March 1981.  
The medical records established the existence of a venous 
disorder of the lower extremities and cellulitis prior to the 
last prior final denial of the veteran's claims of 
entitlement to service connection for a venous disorder of 
the lower extremities and cellulitis in August 1996.  As 
reviewed above, medical records within the claims folder 
received since those last prior final denials (in March 1981 
for a skin disorder of the lower extremities and in August 
1996 for the venous disorder of the lower extremities and 
cellulitis) did not add anything new, since they merely 
confirmed the continued existence of these disorders, and did 
not address any etiology of these disorders as related to 
service.  Similarly, the veteran's statements since these 
last prior final denials were essentially merely reiterations 
of prior statements by the veteran, to the effect that these 
disorders developed in service or were otherwise causally 
related to service.  The veteran has continued his 
allegations that the venous disorder of the lower extremities 
and associated disorders were related to prolonged casting of 
his right leg in service as related to a right knee injury, 
or that his venous disorder of the lower extremities began in 
service, and thus that disorder and associated disorders 
should be service connected.  

Regarding all three claims, the veteran has not submitted any 
medical statements etiologically linking the disorders to 
service, any medical evidence suggesting that the disorders 
had their origin in service, or any medical evidence 
establishing the presence of a venous disorder of the lower 
extremities within the first post-service year.  Hence, new 
evidence supportive of a claim either based on direct service 
connection or presumptive service connection (for the claimed 
venous disorder of the lower extremities) has not been 
submitted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Accordingly, with regard to the veteran's claims of 
entitlement to service connection for a venous disorder of 
the lower extremities, for cellulitis, and for a skin 
condition of lower extremities, because the veteran has not 
submitted new evidence that that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate any of these 
three claims.  Thus, the three claims do not warrant 
reopening.  38 C.F.R. § 3.156(a). 

Service Connection for a venous disorder of the lower 
extremities and cellulitis as due to herbicide agent exposure

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307, 3.309.  A veteran who served 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed during such service to these herbicide 
agents, unless there is affirmative evidence to establish 
that the veteran was not exposed to herbicide agents during 
that service.  38 U.S.C.A. § 1116(f).  Because the veteran 
served in the Republic of Vietnam during the Vietnam era, he 
is presumed to have been exposed at that time to herbicide 
agents.  However, diseases that the Secretary has associated 
with herbicide agent exposure do not include either a venous 
disorder of the lower extremities or cellulitis.  38 C.F.R. 
§ 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between herbicide agent exposure 
and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  68 Fed.Reg. 27630-41 (2003).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Notably, the veteran, as a lay person, is not competent to 
offer an opinion which requires medical expertise.  Thus, his 
statements pertaining to the etiology of his venous disorder 
of the lower extremities and cellulitis as due to herbicide 
agents cannot serve as a medical basis for that association 
in support of his claim.  Espiritu (1992).  The veteran has 
presented no clinical evidence or medical opinion that would 
establish a link between either his venous disorder of the 
lower extremities or his cellulitis, and herbicide agent 
exposure.  Further, he has not indicated the existence of any 
such affirmative medical evidence.

The medical records do establish that the veteran has a 
venous disorder of the lower extremities and cellulitis.  
Post-service medical records addressing these disorders have 
been discussed, above, regarding the veteran's request to 
reopen claims for service connection for a venous disorder of 
the lower extremities and cellulitis on a direct basis.  

All that is relevant here is the absence of any competent 
evidence of a causal link between in-service herbicide 
exposure and the veteran's current venous disorder of the 
lower extremities and cellulitis.  As discussed above, the 
veteran was afforded the opportunity and was requested to 
provide medical evidence to support his claims, including as 
due to herbicide agent exposure in service, but has failed to 
do so.  

Based on the medically informed negative opinion of the 
Secretary and the absence of any positive medical evidence, 
the Board concludes that the preponderance of the evidence is 
against the claims of entitlement to service connection for a 
venous disorder of the lower extremities and cellulitis as 
due to herbicide agent exposure.  

Service Connection for Hypertension

At the veteran's service enlistment examination in July 1960, 
his blood pressure was 144/82, with a seated pulse rate of 
68.  At his re-enlistment examination in January 1965, his 
blood pressure was 118/60, with a seated pulse rate of 72.  
At a December 1968 annual physical examination, blood 
pressure was 120/76, with a seated heart rate of 60.  In 
October 1970, when the veteran received treatment for left 
upper quadrant abdominal pain, and later-onsetting throat 
symptoms, with pharyngitis diagnosed, blood pressure was 
130/70 . At the veteran's service separation examination in 
March 1971, his blood pressure was 128/80, with a seated 
pulse rate of 68.  

Post service at an April 1971 VA examination for a right knee 
service connection claim, blood pressure was 126/84 seated, 
with a seated pulse rate of 70.  The veteran was noted to be 
obese, at 240 pounds and 74.5 inches tall.  

Upon VA hospitalization from November 1973 to December 1973 
for diagnosis thrombophlebitis, blood pressure was 120/70, 
and pulse was 68.  

Upon VA examination in November 1979 for a complained 
condition of the ankles, blood pressure was 150/82, and pulse 
was 80

Upon VA examination in December 1979 for complaints of 
dermatological conditions of the ankles associated with a 
venous disorder of the lower extremities, blood pressure was 
120/80, with a pulse rate of 74.  

Upon VA treatment in March 1980 for swelling on the right 
side of the neck with slight fever, blood pressure was 140/80 
and pulse rate was 78.   

At a January 1986 VA examination the veteran was noted to 
weigh 262 pounds, which was noted to be less than a weight of 
320 pounds recorded in October 1985.  He was noted to have 
been taking Coumadin daily for right leg swelling with 
occasional skin breakdown since VA hospitalization in October 
1985.  The veteran was noted to have ceased alcohol 
consumption in December 1985, and to be ambulating with use 
of a cane.  Blood pressure readings were 146/94, 142/90, 
140/90, and 136/88.  

At an April 1988 VA examination related to his venous 
disorder of the lower extremities, blood pressure was 
160/110, and the veteran was noted to be obese and somewhat 
plethoric looking.  

Upon VA hospitalization in September 1995, blood pressure was 
142/68, and pulse was 71.  A history of hypertension was 
noted.  

At a December 1995 VA examination the veteran's blood 
pressure was 130/90.  

Reviewing the claims folder, the Board observes that the 
evidence of record does not show elevated blood pressure 
readings either in service or within several years of the 
veteran's separation from service in March 1971.  The 
readings in service and through the mid-1970's did not 
support a diagnosis of hypertension.  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Code 7101. Note (1) (2004).

The claims folder also contains no medical opinion evidence 
linking current hypertension to the veteran's service or 
suggesting that the veteran had hypertension within the first 
post-service year.  Accordingly, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension on a direct basis, and an 
evidentiary basis for service connection for hypertension on 
a presumptive basis has also not been presented.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection for COPD, to include emphysema, due to 
tobacco use in service

The veteran claims, in essence, that he developed COPD, to 
include emphysema, due to smoking tobacco products, 
specifically cigarettes, in service.

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service.  The establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period is not precluded.  38 U.S.C.A. § 1103 
(West 2002).

For claims received by VA after June 9, 1998, disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  Tobacco 
products means cigars, cigarettes, smokeless tobacco, or pipe 
tobacco.  Service connection is not prohibited if disability 
or death resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service or 
that resulted from disease or injury that appeared to the 
required degree of disability within any applicable 
presumptive period.  38 C.F.R. § 3.300 (2004).

In August 1998, a claim for service connection for COPD, to 
include emphysema, due to smoking in service was received.  
However, in June 1998, legislation had become effective which 
barred service connection for disabilities due to the use of 
tobacco products during service.  Prior to June 10, 1998, 
service connection for disability due to tobacco use in 
service was allowed.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 
(1993).  However, the legislation enacted in June 1998 barred 
such claims.  The Board is bound by this law.  See 38 
U.S.C.A. § 7104(a) (West 2002).  As noted, the veteran's 
claim was not received until August 1998.  Accordingly, the 
veteran's claims for service connection for COPD, to include 
emphysema, due to tobacco use in service are barred by law 
and must be denied.  38 U.S.C.A. § 1103 (West 2002); 38 
C.F.R. § 3.300 (2004); see Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Service connection for hearing loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The Board notes at the outset that based on all post-service 
hearing loss examinations, including particularly authorized 
VA audiometric examinations conducted in April 1996 and April 
1998, as detailed below, the veteran's hearing loss in both 
ears meets the VA definition for hearing impairment.  
38 C.F.R. § 3.385.  

The veteran claims that he suffered impaired hearing in 
service, with permanent hearing loss persistent to the 
present time.  Reviewing the record, the Board finds that the 
preponderance of the evidence shows that this is indeed the 
case.  

At the veteran's service separation examination in March 
1971, audiometer readings were not obtained,  and hearing for 
whispered voice appears to be recorded at 15/15 for each ear.  
However, prior periodic hearing tests in service do show 
hearing impairment acquired in service.  

The veteran's service entrance examination in July 1960 also 
did not include audiometer readings, instead recording 15/15 
hearing for whispered and spoken voice for each ear.  

Upon audiometric testing in January 1965, pure tone 
thresholds, in decibels, (converted from ASA to ISO units) 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
-
45
LEFT
10
15
5
-
35

Upon audiometric testing in December 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
75
LEFT
10
10
65
-
75

That December 1968 retention examination report noted gross 
hearing loss bilaterally.  

Post service, the veteran submitted in July 1999 and May 2000 
(same document submitted twice) a Miracle-Ear(r) Audiogram 
dated in February 1991 showing pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
--
70
LEFT
15
10
45
--
95

The veteran also submitted in July 1999 and May 2000 (again, 
same document submitted twice) an undated Beltone Audiogram 
showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
70
LEFT
10
10
15
65
75

Upon VA authorized audiometric conducted in April 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
60
65
LEFT
10
10
55
80
90

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  

A VA hearing loss examination was conducted in April 1998.  
On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
10
65
65
LEFT
--
15
60
85
95

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 80 percent in the left ear.  
The examiner diagnosed normal hearing in the right ear to 
2000 decibels, sloping to moderate to severe sensorineural 
hearing loss, with good speech recognition in that ear.  The 
examiner diagnosed normal hearing in the left ear to 1000 
decibels, sloping to severe sensorineural hearing loss, with 
good speech recognition in that ear.  The examiner noted that 
hearing was essentially unchanged since April 1996.  

The Board notes that the development of hearing impairment in 
service is entirely consistent with the veteran's 
occupational specialty of heavy vehicle driver and noted 
reports of repair work on vehicles in service.  While it is 
true that no hearing impairment was found upon service 
separation examination in March 1971, the examination on that 
date did not include the more exacting, more empirical 
audiometric testing, relying instead on whispered voice.  The 
Board notes that the pattern of hearing loss shown upon 
audiometric testing in service is consistent with that shown 
on audiometric testing post service.  Reviewing the medical 
evidence as a whole, the preponderance of the evidence favors 
a finding that bilateral sensorineural hearing loss, as 
diagnosed upon VA examination in April 1998, developed in 
service.  Hence, service connection for bilateral hearing 
loss is warranted.  


ORDER

The claim of entitlement to service connection for a 
variously classified venous disorder of the lower extremities 
is not reopened.  

The claim of entitlement to service connection for cellulitis 
is not reopened.

The claim of entitlement to service connection for a skin 
condition of the legs is not reopened.

Service connection for a venous disorder of the lower 
extremities as due to herbicide agent exposure is denied.  

Service connection for cellulitis as due to herbicide agent 
exposure is denied.  

Service connection for hypertension is denied.  

Service connection for COPD, to include emphysema, due to 
tobacco use in service is denied as a matter of law.

Service connection for bilateral hearing loss is granted.  


REMAND

While the RO issued a VCAA letter in July 2004, that letter 
did not address the veteran's claim of entitlement to service 
connection for a nervous disorder, and in fact no notice by 
the RO has been afforded the veteran as to development to be 
afforded him and respective duties of the veteran and VA in 
development of that claim.  Accordingly, the RO must afford 
the veteran such VCAA notice, and thereafter must again 
review the claim, prior to Board adjudication of his claim.  

The veteran indicated treatment for his right ankle at Three 
Rivers Foot and Ankle Associates (Three Rivers) in Lower 
Burell, Pennsylvania, beginning in May 1990.  In March 1993 
the RO made a request to that facility for records of 
treatment, and also made a request to the veteran for 
assistance in obtaining such evidence.  That facility sent a 
reply in March 1993 informing that it had already sent 
records in December 1992, as requested, to the RO as well as 
to the veteran.  It does not appear that there was thereafter 
any attempt to follow-up with either Three Rivers or the 
veteran about those records, which have not been associated 
with the claims folders.  In a subsequent rating action of 
June 1998 denying service connection for the claimed 
residuals of a right ankle injury, the RO made no mention of 
any records of treatment at Three Rivers.  In a June 1999 
statement of the case and a May 2000 supplemental statement 
of the case addressing the claim, those absent records were 
again not mentioned.  Because the veteran has related that 
these records are pertinent to his claim, the duty to assist, 
including pursuant to the VCAA,  requires remand of this 
claim for a further attempt to obtain records of foot 
treatment at this facility.  See also Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Regarding the veteran's right ankle claim, the Board notes 
that there are no service treatment records for injury to the 
right ankle, and no medical evidence supporting such an 
injury in service.  Hence, there is not currently a duty to 
obtain a VA examination addressing the etiology of such a 
disorder as related to service.  The claims folder does 
contain a record of private medical treatment in August 1985 
for right ankle injury in the course of work, employed by a 
carnival business, when the veteran fell from a ride five 
days prior.  In light of the absence of supportive medical 
evidence, the veteran is advised of the necessity to present 
medical evidence supporting an inservice right ankle injury 
as well as medical evidence linking that injury to a current 
disability.  38 C.F.R. §  3.303.  

Regarding the increased rating for the residuals of a 
fracture of the right fifth metacarpal, additional 
examination is indicated.  The most recent examination noted 
multiple hand and wrist findings, and noted that there were 
the residuals of fracture with pain.  It is not clear, 
however, whether the pain is at the site of the old fracture, 
or was associated with non-service connected pathology.  That 
matter should be clarified.

As to the right knee, there was motion less than what is 
considered normal (0-140 degrees) but it was indicated the 
motion was all that could be accomplished because of the 
veteran's size, or the size of his legs.  That matter should 
be clear in view of the other findings.

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should send the veteran an 
appropriate VCAA letter addressing his 
claim of entitlement to service 
connection for a nervous disorder.  

2.  The RO should make another attempt to 
obtain all records of treatment at Three 
Rivers Foot and Ankle Associates in Lower 
Burell, Pennsylvania.  That facility 
should be informed that while it has 
reportedly sent some records of 
treatment, none received from that 
facility are contained within the claims 
folders to support the veteran's claim.  
The RO should also request that the 
veteran submit any records he may have of 
treatment at that facility.  Copies of 
all requests, and responses and records 
received, should be associated with the 
claims folder.

3.  The veteran should be scheduled for 
appropriate VA examination if his right 
knee and the residuals of a fracture of 
the right 5th metacarpal.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  As to the knee, it 
should be indicated whether there is 
limitation of motion due to knee 
impairment, or whether there is a full 
range of motion given the appellant's 
size or the size of his leg.  All other 
findings attributed to this disorder 
should be set out.  As to the right fifth 
metacarpal, it should be indicate whether 
there is functional impairment secondary 
to pain.  Service connected pathology 
should be dissociated from non-service 
connected pathology to the extent 
possible.  Any identifiable residuals of 
the service connected fracture should be 
set forth in detail.

4.  Following any other indicated 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a nervous 
disorder, and entitlement to service 
connection for residuals of a right ankle 
injury.  If the determinations remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


